    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 1 of 22 PageID #:35




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



ANDREW PERRONG,on behalf of
himself and others similarly situated,

       Plaintiff,
                                                     Case No. 19-cv-3871

PROSPER TRADING ACADEMY,LLC                          Hon. Sara L. Ellis
and SCOTT BAUER


       Defendants.



           DEFENDANT PROSPER TRADING ACADEMY.LLC's ANSWER AND
                   AFFIRMATIVE DEFENSES TO COMPLAINT

       Now comes Defendant, Prosper Trading Academy, LLC ("Prosper"), by and through its

attorneys, Latimer LeVay Fyock LLC and Hahn, Loeser & Parks LLP, as for its Answer and

Affirmative Defenses to the Complaint("Complaint")filed by Plaintiff Andrew Perrong,states as

follows:


                               PRELIMINARY STATEMENT

        1.    Plaintiff Andrew Perrong ("Plaintiff) brings this action to enforce the consumer-
privacy provisions of the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, a
federal statute enacted in 1991 in response to widespread public outrage about the proliferation of
intrusive, nuisance telemarketing practices. See Minis v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,
745 (2012).

       ANSWER: Prosper admits that this action arises out of the alleged wrongdoing on its part

under the TCPA,which statute speaks for itself. Prosper denies any such wrongdoing on its part, and

otherwise denies the allegations contained in paragraph 1 ofthe Complaint.

       2.     The Plaintiff alleges that Prosper Trading Academy, LLC ("Prosper Trading
Academy"), as authorized by its Chief Executive Officer, Scott Bauer, sent automated text
message calls to consumers' cellular telephone numbers, including the Plaintiffs, which is
prohibited by the TCPA. The calls were also made to some individuals despite their presence on
the National Do Not Call Registry. Furthermore, this Complaint relates to Prosper Trading

                                               -1-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 2 of 22 PageID #:35




Academy's conduct of making telemarketing calls to individuals in the absence of any "do not
call" policy or training, as well as making such calls to individuals who previously indicated that
they no longer wanted to be contacted, and to otherwise obtain injunctive and monetary relief for
all persons injured by their conduct.

        ANSWER: Prosper denies the allegations contained in paragraph 2 ofthe Complaint.

       3.     The Plaintiff never consented to receive the calls, which were placed to him for
telemarketing purposes. Because telemarketing campaigns generally place calls to hundreds of
thousands or even millions of potential customers en masse, the Plaintiff brings this action on
behalf of a proposed nationwide class of other persons who received illegal telemarketing calls
from or on behalf of Defendants.

        ANSWER: Prosper admits that Plaintiff seeks to bring this action on behalf of a proposed

nationwide class, but Prosper denies any wrongdoing on its part, and otherwise denies the allegations

contained in paragraph 3 ofthe Complaint.

        4.     A class action is the best means ofobtaining redress for the Defendants' wide scale
illegal telemarketing and is consistent both with the private right of action afforded by the TCPA
and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

        ANSWER:Prosper denies the allegations contained in paragraph 4 ofthe Complaint.

                                             PARTIES


        5.     Plaintiff Andrew Perrong resides in Pennsylvania.

        ANSWER: On information and belief, Prosper admits the allegations contained in

paragraph 5 ofthe Complaint.

        6.      Defendant Prosper Trading Academy, LLC is a Delaware limited liability company
with its principal place of business at 111 W.Jackson Blvd., Suite 1122 in Chicago,IL 60604. Prosper
Trading Academy has a registered agent ofDuggan Bertsch,LLC located at 303 W.Madison St., Suite
1000 in Chicago, IL 60606.

        ANSWER: Prosper admits the allegations contained in paragraph 6 ofthe Complaint.

        7.     Defendant Scott Bauer is the ChiefExecutive Officer ofProsper Trading Academy
and is an Illinois resident.

        ANSWER: Prosper admits the allegations contained in paragraph 7 ofthe Complaint.




                                                -2-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 3 of 22 PageID #:35




                                      JURISDICTION & VENUE


        8.    The Court has federal question subject matterjurisdiction over these TCPA claims.
Mints V. Arrow Financial Services, LLC, 132 S. Ct. 740(2012).

        ANSWER: Prosper admits the allegations contained in paragraph 8 ofthe Complaint.

        9.      Venue is also proper pursuant to 28 U.S.C. § 1391(b)(1) because Prosper Trading
Academy resides in this District.

        ANSWER: Prosper admits the allegations contained in paragraph 9 ofthe Complaint.

        10.     Venue is proper pursuant to 28 U.S.C.§ 1391 (b)(2)because a substantial part of
the events or omissions giving rise to the claim occurred in this District as the telemarketing calls at
issue that gave rise to the Plaintiffs claims were directed from and/or occurred in this District.

        ANSWER: Prosper admits the allegations contained in paragraph 10 ofthe Complaint.

                     THE TELEPHONE CONSUMER PROTECTION ACT

        11.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that "[unrestricted telemarketing...
can be an intrusive invasion of privacy [.]" Telephone Consumer Protection Act of 1991, Pub. L
No. 102-243,§ 2(5)(1991)(codified at 47 U.S.C. § 227).

        ANSWER: Prosper admits that Congress enacted the TCPA in 1991, and further states that

the provisions contained in the TCPA speak for themselves. Prosper is without information sufhcient

either to admit or deny the remaining allegations contained in paragraph 11 of the Complaint, and
therefore denies those allegations.

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

      12      The TCPA makes it unlawful "to make any call (other than a call made for
emergency purposes or made with the prior express consent ofthe called party)using an automatic
telephone dialing system or an artificial or prerecorded voice... to any telephone number assigned
to a... cellular telephone service." See A1 U.S.C. § 227(b)(l)(A)(iii),

        ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,
and denies any allegations inconsistent with those provisions. Further answering. Prosper states that
the allegations contained in paragraph 12 ofthe Complaint state legal conclusions for which no answer


                                                  -3-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 4 of 22 PageID #:35




is required.

        13.    The TCPA provides a private cause of action to persons who receive calls in
violation of47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.§ 227(b)(3).

        ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,

and denies any allegations inconsistent with those provisions. Further answering, Prosper states that

the allegations contained in paragraph 13 ofthe Complaint state legal conclusions for which no answer

is required.

         14.      In enacting the TCPA,Congress expressly found that "[unrestricted telemarketing...
can be an intrusive invasion ofprivacyf,]...consumers are outraged over the proliferation ofintrusive,
nuisance calls to their homes from telemarketers],... [e]vidence compiled by the Congress indicates
that residential telephone subscribers consider automated or prerecorded telephone calls, regardless of
the content or the initiator ofthe message, to be a nuisance and an invasion of privacy[,]... [and that]
[bjanning such automated or prerecorded telephone calls to the home,except when the receiving party
consents to receiving the call or when such calls are necessary in an emergency situation affecting the
health and safety ofthe consumer, is the only effective means of protecting telephone consumers
from this nuisance and privacy invasion."

        ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,

and denies any allegations inconsistent with those provisions. Further answering. Prosper is without

information sufficient either to admit or deny the allegations contained in paragraph 14 of the

Complaint,and therefore denies those allegations.

        15.    In enacting the TCPA, Congress gave the Federal Communications Commission
("FCC")the power to prescribe regulations to implement the TCPA.

        ANSWER: Prosper states that the allegations contained in paragraph 15 of the Complaint

state legal conclusions for which no answer is required.

         16. In 2013, the FCC prescribed a regulation requiring prior express written consent
for all autodialed or prerecorded calls ("robocalls") which include or introduce an advertisement
or which constitutes telemarketing to wireless numbers. Specifically, it required:

       "[A]n agreement, in writing, bearing the signature of the person called that clearly
       authorizes the seller to deliver or cause to be delivered to the person called
       advertisements or telemarketing messages using an automatic telephone dialing


                                                  -4-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 5 of 22 PageID #:35




        system or an artificial or prerecorded voice, and the telephone number to which the
        signatory authorizes such advertisements or telemarketing messages to be delivered.

       (i) The written agreement shall include a clear and conspicuous disclosure
           informing the person signing that:

       (A)By executing the agreement, such person authorizes the seller to deliver or
       cause to be delivered to the signatory telemarketing calls using an automatic
       telephone dialing system or an artificial or prerecorded voice; and

       (B)The person is not required to sign the agreement (directly or indirectly), or agree
        to enter into such an agreement as a condition of purchasing any property, goods, or
        services.


47 C.F.R. §§ 64.1200(a)(2) and (f)(8).

        ANSWER: Prosper states that the provisions contained in the Code of Federal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering. Prosper states that the allegations contained in paragraph 16 ofthe Complaint state legal

conclusions for which no answer is required and that the referenced regulation was set aside by the

United States Court of Appeals for the District of Columbia in              International v. Federal

Communications Commission,"No. 15-1221 (Mar. 16,2018).

        17.    A text message is a "call" for purposes ofthe TCPA.

        ANSWER: Prosper states that the allegations contained in paragraph 17 of the Complaint

state legal conclusions for which no answer is required.

The TCPA's Requirement to Have Sufficient Policies In Order to
Honor Requests to Stop Contacting Individuals

       18. The TCPA specifically required the FCC to "initiate a rulemaking proceeding
concerning the need to protect residential telephone subscribers' privacy rights to avoid
receiving telephone solicitations to which they object." 47 U.S.C.§ 227(c)(1).

        ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,
and Prosper denies any allegations inconsistent with such provisions. Further answering.Prosper states
that the allegations contained in paragraph 18 ofthe Complaint state legal conclusions for which no
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 6 of 22 PageID #:35




answer is required.

        19.    The FCC was instructed to "compare and evaluate alternative methods and
procedures(including the use of... company-specific"do not call systems"and "develop proposed
regulations to implement the methods and procedures that the Commission determines are most
effective and efficient to accomplish purposes ofthis section." Id. at(c)(1)(A),(E).

        ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,

and Prosper denies any allegations inconsistent with such provisions. Further answering,Prosper states

that the allegations contained in paragraph 19 of the Complaint state legal conclusions for which no

answer is required.

       20.     Pursuant to this statutory mandate, the FCC established company-specific "do not
call" rules that every company engaging in telemarketing is required to comply with.In the Matter
ofRules and Regulations Implementing the Telephone Consumer Protection Act of1991, 7 FCC
Red. 8752(1992)("TCPA Implementation Order").

        ANSWER: Prosper states that the allegations contained in paragraph 20 of the Complaint

state legal conclusions for which no answer is required.

       21.     The FCC found that "the company-specific do-not-call list alternative is the most
effective and efficient means to permit telephone subscribers to avoid unwanted telephone
solicitations." Id. at 8765,23.

        ANSWER:          Prosper states that the allegations contained in paragraph 21 ofthe Complaint

state legal conclusions for which no answer is required.

       22.     However,recognizing that an honor system would probably be insufficient,the FCC
found that it "must mandate procedures for establishing company-specific do-not-call lists to
ensure effective compliance with and enforcement of the requirements for protecting consumer
privacy." Id. at H 24.

        ANSWER:          Prosper states that the allegations contained in paragraph 22 ofthe Complaint

state legal conclusions for which no answer is required.

       23.     It accordingly placed the burden on telemarketers to implement and prove the
implementation oftheir compliance procedures.

       ANSWER:Prosper states that the allegations contained in paragraph 23 ofthe Complaint state


                                                  -6-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 7 of 22 PageID #:35




legal conclusions for which no answer is required.

        24.    These regulations are codified at 47 CFR 64.1200(d)(l)-(6).

        ANSWER:        Prosper states that the provisions contained in the Code ofFederal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering, Prosper states that the allegations contained in paragraph 24 ofthe Complaint state legal

conclusions for which no answer is required.

      25. Specifically, these regulations require a company to keep a written policy, available
upon demand, for maintaining a do-not-call list, train personnel engaged in telemarketing on the
existence and use of its internal do-not-call list, and record and honor "do not call" requests for no
less than five years from the time the request is made.47 CFR 64.1200(d)(l,2,3, 6).

        ANSWER: Prosper states that the provisions contained in the Code of Federal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering. Prosper states that the allegations contained in paragraph 25 ofthe Complaint state legal

conclusions for which no answer is required.

        26.    The regulations also require "[a] person or entity making a call for telemarketing
purposes must provide the called party with the name of the individual caller, the name of the
person or entity on whose behalf the call is being made, and a telephone number or address at
which the person or entity can be contacted." 47 C.F.R. 64.1200(d)(4).

        ANSWER:        Prosper states that the provisions contained in the Code ofFederal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering. Prosper states that the allegations contained in paragraph 26 ofthe Complaint state legal
conclusions for which no answer is required.

       27. The regulations prohibit a company from making telemarketing calls unless they
have implemented these policies and procedures. 47 CFR 64.1200(d).

        ANSWER: Prosper states that the provisions contained in the Code of Federal Regulations
speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further
answering. Prosper states that the allegations contained in paragraph 27 of the Complaint state legal
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 8 of 22 PageID #:35




conclusions for which no answer is required.

       28.     Accordingly, all telemarketing calls violate the TCPA, unless Defendant can
demonstrate that it has implemented the required policies and procedures.

        ANSWER: Prosper states that the allegations contained in paragraph 28 of the Complaint

state legal conclusions for which no answer is required.

The National Do Not Call Registry

      29. The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. 64.1200(c)(2).

        ANSWER: Prosper states that the provisions contained in the Code of Federal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering, Prosper states that the allegations contained in paragraph 29 of the Complaint state legal

conclusions for which no answer is required.

       30. A listing on the Registry "must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator."Id.

        ANSWER: Prosper states that the provisions contained in the Code of Federal Regulations

speak for themselves, and Prosper denies any allegations inconsistent with such provisions. Further

answering, Prosper states that the allegations contained in paragraph 30 of the Complaint state legal

conclusions for which no answer is required.

        31. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry and provides a private right of
action against any entity that makes those calls,or"on whose behalf such calls are made.47 U.S.C.
§ 227(c)(5); 47 C.F.R. 64.1200(c)(2).

       ANSWER: Prosper states that the provisions contained in the TCPA and in the Code of

Federal Regulations speak for themselves, and Prosper denies any allegations inconsistent with such

provisions. Further answering. Prosper states that the allegations contained in paragraph 31 of the
Complaint state legal conclusions for which no answer is required.

                                                 -8-
    Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 9 of 22 PageID #:35




Individual Liability under the TCPA

       32.   Under the TCPA,an individual may be personally liable for the acts alleged in
this Complaint pursuant to 47 U.S.C. § 217 ofthe TCPA, which reads, inter alia:

        [T]he act, omission, or failure of any officer, agent, or other person acting for or
        employed by any common carrier or user, acting within the scope of his
        employment, shall in every case be also deemed to be the act, omission, or failure of
        such carrier or user as well as ofthatperson.

Al. U.S.C. §217.

        ANSWER:        Prosper states that the provisions contained in the TCPA speak for themselves,

and Prosper denies any allegations inconsistent with such provisions. Further answering.Prosper states

that the allegations contained in paragraph 32 of the Complaint state legal conclusions for which no

answer is required.

        33. When considering individual officer liability, other Courts have agreed that a
corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.
See, e.g., Jackson Five Star Catering, Inc. v. Season, No. 10-10010, 2013 U.S. Dist. LEXIS
159985, *10 (E.D. Mich. Nov. 8, 2013)("[M]any courts have held that corporate actors can be
individually liable for violating the TCPA where they had direct, personal participation in or
personally authorized the conduct found to have violated the statute.")(internal citation omitted);
Maryland v. Universal Elections, 787 F. Supp. 2d 408,415-16(D. Md. 2011)("If an individual
acting on behalf of a corporation could avoid individual liability, the TCPA would lose much of
its force.").

        ANSWER:        Prosper states that the allegations contained in paragraph 33 ofthe Complaint

state legal conclusions for which no answer is required.

       34. This is consistent with the general tort principle that corporate officers or agents are
personally liable for those torts which they personally commit, or which they direct or participate
in, even though performed in the name ofa company.

        ANSWER: Prosper states that the allegations contained in paragraph 34 of the Complaint

state legal conclusions for which no answer is required.

       35. Here, Mr. Bauer both personally participated in and authorized the automated
telemarketing conduct.

        ANSWER:        Prosper denies the allegations contained in paragraph 35 ofthe Complaint.
      Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 10 of 22 PageID #:35




The Growing Problem of Automated Calls

       36.    When Congress enacted the TCPA in 1991, it found that telemarketers called more
than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

         ANSWER:        Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 36 ofthe Complaint,and therefore denies such allegations.

        37.    By 2003, telemarketers were calling 104 million Americans every day, abetted by
the proliferation of new and more powerful autodialing technology. In re Rules and Regulations
Implementing the TCPA of1991, 18 FCC Red. 14014,           8(2003).

         ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 37 ofthe Complaint,and therefore denies such allegations.

         38.    Unfortunately, the problems Congress identified when it enacted the TCPA have
only grown worse in recent years.

         ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 38 ofthe Complaint,and therefore denies such allegations.

         39.    Industry data shows that the number of robocalls made each month increased from
831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three years.

         ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 39 ofthe Complaint,and therefore denies such allegations.

         40.    According to online robocall tracking service "YouMail," 5.2 billion robocalls
were placed in March 2019 at a rate of 168.8 million per day. www,robocal1index.com (last
visited April 9, 2019). YouMail estimates that in 2019 robocall totals will exceed 60 billion. See
id.


         ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 40 ofthe Complaint,and therefore denies such allegations.

         41.   The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, u^'w.fcc.gov/consumer-help-center-data (last
visited April 10,2019).

         ANSWER: Prosper is without information sufficient either to admit or deny the allegations

                                                 -10-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 11 of 22 PageID #:35




contained in paragraph 41 ofthe Complaint, and therefore denies such allegations.

                                  FACTUAL ALLEGATIONS


       42.     Prosper Trading Academy sells investment related services to individuals.

        ANSWER: Prosper admits the allegations contained in paragraph 42 ofthe Complaint.

       43.     To generate business, Prosper Trading Academy relies on telemarketing.

       ANSWER:Prosper admits that it has utilized telemarketing in the course of its business,

but denies that it relies on telemarketing to generate business. Prosper otherwise denies the

remaining allegations contained in paragraph 43 of the Complaint.

       44.     Prosper Trading Academy's telemarketing includes sending automated calls and text
messages.


       ANSWER:Prosper denies the allegations contained in paragraph 44 ofthe Complaint.

       45.     Plaintiff is, and at all times mentioned herein was, a "person" as defined by 47
U.S.C. § 153(39).

       ANSWER: Prosper states that the provisions contained in the TCPA speak for themselves,

and denies any allegations inconsistent with those provisions. Prosper states that the allegations

contained in paragraph 45 ofthe Complaint state legal conclusions for which no answer is required.

       46.     Mr. Perrong's telephone number,(215) 208-XXXX, is a cellular telephone
number.


       ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 46 ofthe Complaint.

       47. Mr. Perrong's telephone number,(215)208-XXXX,is on the National Do Not Call
Registry, and had been for years prior to the contact at issue.

       ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 47 ofthe Complaint.

       48.    Mr. Perrong's telephone number,(215) 208-XXXX, is for personal use and has
never been associated with a business.


                                               ■11-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 12 of 22 PageID #:35




       ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 48 ofthe Complaint.

      49. On July 6, 2018, Mr. Perrong contacted Prosper Trading Academy via text
message in response to an advertisement for a "fi*ee stock tip".

       ANSWER: Prosper admits the allegations contained in paragraph 49 ofthe Complaint.

       50.    Mr. Perrong was sent the following automated text message on July 6,2018:

                 PT: We're currently looking to buy Etsy. ETSY at 43.37. Learn why
                 800.764.7131 REPLY YES to receive SMS from propsertrading.com

       ANSWER: Prosper admits the allegations contained in paragraph 50 ofthe Complaint.

       51.    The call was made from the SMS Code 48542.

       ANSWER:        Prosper admits the allegations contained in paragraph 51 ofthe Complaint.

       52.    After receiving the text on July 6, 2018, Mr. Perrong never used the company's
services.


       ANSWER: Prosper admits the allegations contained in paragraph 52 ofthe Complaint.

      53. Mr. Perrong also never consented to receive any text messages beyond the
promised "stock tip" message.

       ANSWER: Prosper admits the allegations contained in paragraph 53 ofthe Complaint.

       54.    The Plaintiff did not reply YES to receive SMS from prospertrading.com.

       ANSWER: Prosper admits the allegations contained in paragraph 54 ofthe Complaint.

       55.    Instead, the Plaintiff replied "STOP".

       ANSWER: Prosper denies the allegations contained in paragraph 55 ofthe Complaint.

       56.    The Plaintiff received a response "we will stop sending you".

       ANSWER: Prosper denies the allegations contained in paragraph 56 ofthe Complaint.

       57.    After that, Mr.Perrong never provided his vmtten permission to receive further text
messages or calls.



                                              -12-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 13 of 22 PageID #:35




       ANSWER: Prosper denies the allegations contained in paragraph 57 ofthe Complaint.

       58.    However,the Defendants did not stop.

       ANSWER:       Prosper denies the allegations contained in paragraph 58 ofthe Complaint.

       59.    The Plaintiff received the following text message on May 20,2019:

                 New China Trade War'developments... We're revealing tactics to win offthese
                 movements at a live webinar this week. Reply "JOIN" to reserve your free seat
                 now.



       ANSWER:       Prosper admits the allegations contained in paragraph 59 of the Complaint.

        60. This text message was sent at 10:02 PM EST,which is later than solicitation conduct
is permitted to a telephone.

       ANSWER: Prosper denies the allegations contained in paragraph 60 ofthe Complaint.

       61.    The Plaintiffreceived another text message on May 22,2019:

                  T-minus One Hour until our live webinar revealing deadly accurate strategies
                  to win during these Tariff TRADE WARS... Reply "JOIN"to reserve your seat
                  now.



       ANSWER:       Prosper admits the allegations contained in paragraph 61 ofthe Complaint.

       62. The fact that the May 2019 text messages used a generic script and were not
personalized means that they appear to be sent en masse.

       ANSWER: Prosper denies the allegations contained in paragraph 62 ofthe Complaint.

      63. These facts support the Plaintiffs allegations that the calls were made using an
"Automatic Telephone Dialing System," as that term is defined by the TCPA.

       ANSWER: Prosper denies the allegations contained in paragraph 63 ofthe Complaint.

       64.    The May 2019 text messages did not identify the company sending the text
message.


       ANSWER: Prosper admits that the specific text messages sent in May 2019 did not

identify the company sending the text messages, but that the company sending the text messages

was identified in the text message chain in which the specific text messages were sent. Prosper


                                             ■13-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 14 of 22 PageID #:35




denies any other remaining allegations or inferences contained in paragraph 64 ofthe Complaint.

        65.   The May 2019 text messages did not provide any way for the recipient to opt out of
future messages.

        ANSWER: Prosper admits that the specific text messages sent in May 2019 did not repeat

instructions for opting out offuture messages, but that the text message chain in which the specific

text messages were sent did include instructions for opting out offuture messages. Prosper denies

any other remaining allegations or inferences contained in paragraph 65 ofthe Complaint.

       66. The May 2019 text messages were sent even though Mr. Perrong opted out by way
ofthe 2018 text message, and had his opt-out confirmed.

        ANSWER: Prosper admits that it sent text messages to Plaintiff in 2019, but denies any

other remaining allegations or inferences contained in paragraph 66 ofthe Complaint.

        67.     Plaintiff and the other call recipients were harmed by these calls. They were
temporarily deprived of legitimate use of their phones because the phone line was tied up, they
were charged for the calls, their telephone batteries were depleted, their limited storage space was
utilized, and their privacy was improperly invaded.

        ANSWER: Prosper denies the allegations contained in paragraph 67 ofthe Complaint.

      68. Moreover, these calls injured plaintiff because they were fhistrating, obnoxious,
annoying, were a nuisance and disturbed the solitude of plaintiff and the class.

        ANSWER: Prosper denies the allegations contained in paragraph 68 ofthe Complaint.

                                   CLASS ACTION ALLEGATIONS


       69. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil
Procedure,Plaintiff brings this action on behalfofa classes[sic] ofall other persons or entities
similarly situated throughout the United States.

        ANSWER:         Prosper admits that Plaintiff purports to bring this action as a class action, but

denies that any sort ofclass exists and flirther denies that Plaintiffis similarly situated to other persons

or entities or could properly represent a class ofindividuals or entities.

        70.     The classes of persons Plaintiff proposes to represent are tentatively defined as:


                                                   ■14-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 15 of 22 PageID #:35




        Autodialed Class; All persons within the United States to whom:(1)Defendants and/or a
        third party acting on their behalf, made one or more non-emergency telephone calls;(2)to
        their cellular telephone number;(3) using the telephone system(s) used in calling Plaintiff
        cellular telephone number; and (4) at any time in the period that begins four years before
        the date ofthe filing ofthis Complaint to trial.

        National Do Not Call Registry Class; All persons in the United States who,from
        four years prior to the filing of this action:(1) Defendants (or an agent acting on
        behalf of Defendants) made (2) two or more telemarketing calls (3) promoting
        Defendants' products or services;(4)to a residential phone number that was listed
        on the National Do Not Call Registry for at least 30 days before the first call; and
       (5) within any twelve-month period.

        Internal PNC Class: All persons in the United States who from four years prior to
        the filing ofthis action:(1)Defendants(or an agent acting on behalfofDefendants)
        called(2)on their residential line (3) more than two times in a 12-month period(4)
        for substantially the same reason Defendants called Plaintiff Perrong.

Excluded from the classes are the Defendants, and any entities in which the Defendants have a
controlling interest, the Defendants' agents and employees, any judge to whom this action is
assigned and any member ofsuch judge's staff and immediate family.

        ANSWER:         Prosper admits that Plaintiff purports to represent the classes defined in this

paragraph but denies that any sort ofclass exists and that Plaintiffis similarly situated to other persons

or entities or could properly represent the classes that he has defined. Further answering.Prosper states

that the purported classes are impermissible "fail safe" classes and that Plaintiffis not a member ofthe

so-called "National Do Not Call Registry Class" or the so-called "Internal PNC Class."

        71.    The Classes as defined above are identifiable through phone records and phone
number databases.

        ANSWER: Prosper admits that it has kept records of all texts that it has sent within the

marketing program about which Plaintiff complains in this case. Prosper denies any other

allegations or inferences contained in paragraph 71 ofthe Complaint.

       72.     The potential Classes' members number at least in the thousands, since automated
telemarketing campaigns make calls to hundreds or thousands of individuals a day. Individual
joinder ofthese persons is impracticable.

       ANSWER:Prosper denies the allegations contained in paragraph 72 of the Complaint.

                                                  -15-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 16 of 22 PageID #:35




       73.       Plaintiff is a member of the proposed Classes.

        ANSWER:          Prosper denies the allegations contained in paragraph 73 ofthe Complaint.

       74.    There are questions of law and fact common to Plaintiff and to the proposed
Classes, including but not limited to the following:
              a Whether Defendants violated the TCPA by using automated calls to contact
putative Class members'cellular telephones;
              b. Whether Defendants placed calls without obtaining the recipients' prior
express written consent for the call;
              c. Whether the Plaintiff and the Classes' members are entitled to damages in the
amounts liquidated by the TCPA because of Defendant' actions.

        ANSWER: Prosper denies the allegations contained in paragraph 43 ofthe Complaint.

       75. Plaintiffs claims are typical of the claims of the Classes' members. Plaintiffs
claims, like the claims of the Classes, arise out of the same common course of conduct by
Defendants and are based on the same legal and remedial theories.

        ANSWER:          Prosper denies the allegations contained in paragraph 75 ofthe Complaint.

       76.       Plaintiff is an adequate representative of the Classes because his interests do not
conflict with the interests of the classes, he will fairly and adequately protect the interests of the
Classes,and he is represented by counsel skilled and experienced in class actions, including TCPA
class actions.

        ANSWER; Prosper denies the allegations contained in paragraph 76 ofthe Complaint.

       77.       Common questions of law and fact predominate over questions affecting only
individual Classes' members. The only individual question concerns identification of Classes'
members, which will be ascertainable from records maintained by Defendants and/or their agents.

       ANSWER: Prosper denies the allegations contained in paragraph 77 ofthe Complaint.

       78.       Class treatment is superior to multiple individual suits or piecemeal litigation
because it conserves judicial resources, promotes consistency and efficiency of adjudication,
provides a forum for small claimants, and deters illegal activities. There will be no significant
difficulty in the management ofthis case as a classes action.

       ANSWER:          Prosper denies the allegations contained in paragraph 77 ofthe Complaint.

       79.       The likelihood that individual members of the classes will prosecute separate
actions is remote due to the time and expense necessary to prosecute an individual case.

       ANSWER: Prosper is without information sufficient either to admit or deny the allegations


                                                 -16-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 17 of 22 PageID #:35




contained in paragraph 79 ofthe Complaint,and therefore denies those allegations.

     80. Plaintiff is not aware of any litigation concerning this controversy already
commenced by others who meet the criteria for classes membership described above.

        ANSWER: Prosper is without information sufficient either to admit or deny the allegations

contained in paragraph 80 ofthe Complaint,and therefore denies those allegations.

                                      CAUSES OF ACTION


                                             Count One:
                     Violation of the TCPA's Automated Calling provisions
                       (On behalf of Plaintiff and the Autodialed Class)
                      (Against Prosper Trading Academy and Mr. Bauer)

        81.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set
forth herein.


        ANSWER: Prosper realleges and incorporates its responses to the foregoing allegations

as iffully set forth herein.

       82. The foregoing acts and omissions of Defendants and/or its affiliates, agents, and/or
other persons or entities acting on Defendants' behalf constitute numerous and multiple violations
of the TCPA,47 U.S.C. § 227, by making calls, except for emergency purposes, to the cellular
telephone numbers of Plaintiff and members of the Autodialed Class using an AIDS and/or
artificial or prerecorded voice.

        ANSWER:        Prosper denies the allegations contained in paragraph 82 ofthe Complaint.

       83. As a result ofDefendants'and/or its affiliates, agents,and/or other persons or entities
acting on Defendants' behalfs violations ofthe TCPA,47 U.S.C. § 227, Plaintiff and members of
the Autodialed Class presumptively are entitled to an award of$500 in damages for each and every
call made to their cellular telephone numbers using an ATDS and/or artificial or prerecorded voice
in violation ofthe statute, pursuant to 47 U.S.C.§ 227(b)(3)(B). The Court may award up to $1,500
ifthe violation was found to be "willful or knowing".

        ANSWER:        Prosper denies the allegations contained in paragraph 83 ofthe Complaint.
       84.      Plaintiff and members of the Autodialed Class are also entitled to and do seek
injimctive reliefprohibiting Defendants and/or its affiliates, agents, and/or other persons or entities
acting on Defendants' behalffrom violating the TCPA,47 U.S.C.§ 227, by making
calls, except for emergency purposes, to any cellular telephone numbers using an ATDS and/or
artificial or prerecorded voice in the future.



                                                 •17-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 18 of 22 PageID #:35




        ANSWER:        Prosper denies the allegations contained in paragraph 84 ofthe Complaint.

       85.      The Defendants' violations were negligent and/or knowing.

        ANSWER: Prosper denies the allegations contained in paragraph 85 ofthe Complaint.

                                           Count Two:
                           Violation of the TCPA's DNC provisions
              (On behalf of Plaintiff and the National Do Not Call Registry Class)
                    (Against Prosper Trading Academy and Mr.Bauer)

        86.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set
forth herein.


        ANSWER: Prosper realleges and incorporates its responses to the foregoing allegations

as iffully set forth herein.

        87. The Defendants violated the TCPA by (a) initiating telephone solicitations to
persons and entities whose telephone numbers were listed on the Do Not Call Registry, or(b) by
the fact that others made those calls on its behalf. See 47 U.S.C. § 227(c);47 C.F.R. 64.1200(c)(2).

        ANSWER: Prosper denies the allegations contained in paragraph 87 ofthe Complaint.

       88.      The Defendants' violations were negligent and/or knowing.

        ANSWER: Prosper denies the allegations contained in paragraph 88 ofthe Complaint.

       89. As a result of the Defendants' violations of the TCPA, 47 U.S.C. § 227(c)(5),
Plaintiff and members of the National Do Not Call Registry Class are entitled of an award of up
to $500 in damages for each call made in violation of this section. The Court may award up to
$1,500 ifthe violation was found to be "willful or knowing".

        ANSWER: Prosper denies the allegations contained in paragraph 89 ofthe Complaint.

       90. Plaintiff eind members of the National Do Not Call Registry Class are also entitled
to and do seek injunctive relief prohibiting Defendants and/or its affiliates, agents, and/or other
persons or entities acting on Defendants' behalf from making calls advertising their goods or
services, except for emergency purposes, to any number on the National Do Not Call Registry.

       ANSWER: Prosper denies the allegations contained in paragraph 85 ofthe Complaint.




                                               •18-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 19 of 22 PageID #:35




                                          Count Three:

                        Violation of the TCPA's Internal DNC Provisions
                 (On Behalf of Plaintiff Perrong and the Internal DNC Class)
                    (Against Prosper Trading Academy and Mr.Bauer)

       91.     Defendants placed two or more telemarketing calls to Plaintiff and Internal DNC
Class Members'telephone numbers.

        ANSWER: Prosper denies the allegations contained in paragraph 91 ofthe Complaint.

       92.     Defendants did so despite not having a written policy pertaining to "do not call"
requests.

        ANSWER: Prosper denies the allegations contained in paragraph 92 ofthe Complaint.

       93.     Defendants did so despite not training its persormel on the existence or use of any
internal "do not call" list.

        ANSWER: Prosper denies the allegations contained in paragraph 93 ofthe Complaint.

       94.     Defendants did so despite not recording or honoring "do not call" requests.

        ANSWER: Prosper denies the allegations contained in paragraph 94 ofthe Complaint.

       95.     Defendants' violations were negligent and/or knowing.

        ANSWER: Prosper denies the allegations contained in paragraph 95 ofthe Complaint.

       96.     Accordingly, Plaintiff and Internal DNC Class Members are entitled to an award of
$500 in statutory damages for each violative telephone call pursuant to 47 U.S.C. § 227(c)(5).

        ANSWER: Prosper denies the allegations contained in paragraph 96 ofthe Complaint.

       97.     Plaintiff and Internal DNC Class Members are entitled to an award of treble
damages in an amount up to $1,500 telephone call, pursuant to 47 U.S.C. § 227(c)(5).

        ANSWER: Prosper denies the allegations contained in paragraph 97 ofthe Complaint.




                                               -19-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 20 of 22 PageID #:35




                                  AFFIRMATIVE DEFENSES


                              FIRST AFFIRMATIVE DEFENSE


       Plaintiffs claims are barred because Prosper has established and implemented, with due

care, reasonable practices and procedures to effectively prevent telephone solicitations in violation

ofthe regulations prescribed under 47 U.S.C. § 227.

                             SECOND AFFIRMATIVE DEFENSE


       Plaintiffs claims are barred because any violation is the result of error and as part of

Prosper's routine business practice Prosper implements policies and procedures in order to be in

compliance with the requirements of the TCPA. Prosper meets the error standards set forth in 47

CFR 64.1200(c)(2)(i)and 47 CFR 64.1200(d).

                              THIRD AFFIRMATIVE DEFENSE


       Prosper at all times acted in good faith and within reasonable commercial standards as to

the matters alleged in the Complaint. Prosper has established and implemented, with due care,

reasonable practices and procedures to effectively prevent violations of the TCPA.

                            FOURTH AFFIRMATIVE DEFENSE
                        (As to National"Do Not Call Registry Class"!

       Plaintiff provided his invitation or permission for Prosper to call him. In particular, as

Plaintiff alleges in Paragraph 49 of his Complaint, "On July 6, 2018, Mr. Perrong contacted

Prosper Trading Academy via text message in response to an advertisement for a 'free stock tip'."

Although Plaintiff claims he later asked Prosper to stop contacting him (purportedly putting him
in the Internal DNC Class), Plaintiff initially gave Prosper permission to call his telephone such
that subsequent calls by Prosper to Plaintiff did not violate 47 C.F.R. 64.1200(c)(2).




                                               -20-
   Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 21 of 22 PageID #:35




                                    PRAYER FOR RELIEF


       WHEREFORE, Defendant seeks judgment in its favor as to ail Causes of Actions and

respectfully requests that the Complaint be dismissed in its entirety.

Dated: July 23,2019
                                              Respectfully submitted,

                                              PROSPER TRADING ACADEMY,LLC

                                              By:_ /s/ Richard A. Saldineer
                                                      One of Its Attomeys

                                                 LATIMER LEVAY FYOCK LLC
                                                 Richard A. Saldinger- ARDC #6209930
                                                 Mark B. Goldstein - ARDC #6306038
                                                 Email: rsaldinger@llflegal.com
                                                 Email: mgoldstein@llflegal.com
                                                 55 W. Monroe Street, Suite 1100
                                                 Chicago, IL 60606
                                                 (312)422-8000
                                                 (312)422-8001

                                                 HAHN LOESER & PARKS LLP
                                                 Ian H. Fisher- ARDC #6224920
                                                 Email: ifisher@hahnlaw.com
                                                 125 S. Wacker Ave., Suite 2900
                                                 Chicago,IL 60606
                                                 (312)637-3000
                                                 Attorneysfor Defendant




                                               -21-
  Case: 1:19-cv-03871 Document #: 15 Filed: 07/23/19 Page 22 of 22 PageID #:35




                               CERTIFICATE OF SERVICE


       I, Richard A. Saldinger, an attorney, hereby certify that on this 23rd day of July 2019,1

electronically filed the foregoing Defendant Prosper Trading Academy, LLC's Answer and

Affirmative Defenses To Complaint with the Clerk of the Court using the CM/ECF system,

which will automatically send email notifications of such filing to all registered parties and

counsel.


              Alan W.Nicgorski anicgorski@,hansenrevnolds.com
              Michael C. Lueder mlueder@hansenrevnolds.com
              Anthony Paronich anthonv@paronichlaw.com


                                                          /s/ Richard A. Saldinger




                                             -22-
